Citation Nr: 0916364	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, from April 24, 2008.

2.  Entitlement to restoration of a 40 percent disability 
rating for lumbosacral strain, reduced to 20 percent, for the 
period March 1, 2007, through April 23, 2008.

3.  Entitlement to service connection for a cervical spine 
condition, to include radiculopathy and mechanical pain of 
the neck, shoulder and arms, to include as secondary to 
service-connected lumbosacral strain.

4.  Entitlement to service connection for a thoracic spine 
condition, to include as secondary to service-connected 
lumbosacral strain.

5.  Entitlement to service connection for spinal stenosis, to 
include as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for left lower 
extremity sciatic pain, to include as secondary to service-
connected lumbosacral strain.

7.  Entitlement to service connection for a bowel disorder, 
to include inflammatory bowel syndrome and ulcerative 
colitis.

8.  Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
lumbosacral strain.  

9.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to October 
1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  

An August 2006 rating decision addressed all of the issues on 
appeal other than service connection for a bowel disorder, 
and proposed to reduce the evaluation for the Veteran's 
service-connected lumbosacral strain from 40 percent to 20 
percent.  A December 2006 rating decision implemented the 
reduction of the evaluation for lumbosacral strain from 40 
percent 20 percent, effective March 1, 2007.  A February 2008 
rating decision denied service connection for inflammatory 
bowel syndrome and ulcerative colitis.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of that hearing is in 
the record before the Board. 

The following issues will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC:  
Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, from April 24, 2008; 
and entitlement to service connection for a cervical spine 
condition, thoracic spine condition, spinal stenosis, left 
lower extremity sciatic nerve pain and a left knee condition. 


FINDINGS OF FACT

1.  An August 2006 rating decision proposed to reduce the 
evaluation for the Veteran's lumbosacral strain from 40 
percent to 20 percent; a December 2006 rating decision 
reduced the evaluation to 20 percent, effective March 1, 
2007. 

2.  For the period March 1, 2007 through April 23, 2008, the 
evidence of record demonstrates that Veteran's service-
connected lumbosacral strain had improved with reasonable 
certainty, and that the improvement of symptoms consistent 
with the assigned 20 percent rating would be maintained under 
the ordinary conditions of life.

3.  The competent medical evidence does not show that the 
Veteran incurred or aggravated a bowel disorder, to include 
inflammatory bowel syndrome and ulcerative colitis, during 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the evaluation for 
lumbosacral strain from 40 percent to 20 percent, from March 
1, 2007, through April 23, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008). 

2.  Service connection for a bowel disorder, to include 
inflammatory bowel syndrome and ulcerative colitis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA duty to notify has not been satisfied with respect 
to the issues of restoration of a 40 percent disability 
rating for lumbosacral strain, reduced to 20 percent, 
effective March 1, 2007, or service connection for a bowel 
disorder.  The Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Testimony 
that the Veteran offered during the February 2009 hearing 
before the undersigned Veterans Law Judge makes it clear that 
he has actual knowledge of what was required to substantiate 
his claims.  In addition, an August 2006 rating decision 
proposed and explained the rating reduction.  He has been 
granted service connection for other disabilities, and thus 
understands what is necessary to show service connection.  He 
has been presented by a service organization during the 
appeal.  These facts make it clear that the purpose of VCAA 
notice was not frustrated.  See Sanders v. Shinseki, 556 
U.S.____, 2009 WL 1045952 (April 21, 2009)(holding that the 
Federal Circuit's framework requiring VA to prove why the 
error was harmless based upon actual knowledge or proving the 
benefit could not be awarded as a matter of law was complex, 
rigid and mandatory and inconsistent with the statutory 
mandate of 38 U.S.C.A. § 7261(b)(2)).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although there was no 
notice addressing either the rating criteria or effective 
date provisions that are pertinent to the appellant's claims, 
such error was harmless given that the claims are being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the February 2009 hearing before 
the undersigned Veterans Law Judge.  

A VA examination at this point would not result in evidence 
pertinent to the Veteran's claim for restoration of a 40 
percent disability rating for lumbosacral strain, reduced to 
20 percent, effective March 1, 2007.  

The appellant has not been was afforded a VA medical 
examination with respect to his bowel disorder.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is simply no competent medical evidence, 
based on a review of service medical records, linking the 
Veteran's current inflammatory bowel syndrome or ulcerative 
colitis to his service or a service-connected disability.  
Thus, the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  During 
his hearing, he requested that the record not be kept open 
for additional records but that the Board go ahead and decide 
his appeal.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Restoration of a 40 Percent Disability Rating for Lumbosacral 
Strain

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is 
allowed for response.  Id.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. 38 C.F.R. 
§ 3.344(a).  A reduction may be accomplished when the rating 
agency determines that evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.  If, after considering the entire 
record, doubt remains as to the appropriate rating or 
diagnosis, the rating agency should continue the evaluation 
in effect pending a reexamination at a specified future time.  
38 C.F.R. § 3.344(b).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In this case, the RO originally granted service connection 
for chronic lumbosacral stain in an April 1988 rating 
decision.  A September 1993 rating decision assigned a 40 
percent evaluation, effective from June 1993, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain.  An April 
2005 rating decision confirmed and continued the 40 percent 
evaluation, under 38 C.F.R. § 4.71, Diagnostic Code 5237, 
lumbosacral strain.

The August 2006 rating decision proposed to reduce the 
evaluation for lumbosacral strain to 20 percent.  The 
December 2006 rating decision reduced the disability rating 
to 20 percent, effective March 1, 2007.  

Initially, the Board notes that the RO followed the 
prescribed procedures set forth at 38 C.F.R. § 3.105(e) and 
38 C.F.R. § 3.344.  The Board finds that the May 2006 VA 
examination on which the reduction was based was as full and 
complete as the October 2004 examination.  Both examinations 
considered the veteran past medical history and records in 
conjunction with making contemporaneous physical observations 
and radiographic testing.  38 C.F.R. § 3.344(a).  The final 
question for the Board to consider is whether the 
preponderance of the evidence supported the reduction from 40 
percent to 20 percent.

Effective September 26, 2003, the General Rating Formula for 
Disease and Injuries of the Spine (General Rating Formula), 
specifically, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, provides a 
20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Diagnostic Code 5237 (effective from 
September 26, 2003).

The report of the October 2004 VA examination notes that the 
Veteran had forward flexion from zero to 70 degrees, 
extension from zero to 20 degrees, bilateral lateral flexion 
from zero to 30 degrees, and bilateral lateral rotation from 
zero to 30 degrees.  He had mild pain throughout the entire 
range of motion of his lumbar spine.  

The report of the May 2006 VA examination provides that the 
Veteran had forward flexion from zero to 90 degrees, 
extension from zero to 30 degrees, bilateral lateral rotation 
from zero to 30 degrees, and bilateral lateral bending from 
zero to 30 degrees.  All motions were active and passive.  He 
had no additional limitation of motion with repetitive use.  

Considering the record, the Board finds that the 
preponderance of the evidence supports the reduction to 20 
percent.  Brown, 5 Vet. App. at 421; Kitchens, 7 Vet. App. at 
325.  The Veteran's range of motion, as measured in May 2006, 
does not satisfy the criteria set forth by the General Rating 
Formula under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Therefore, the appeal for this issue is denied.  The 
foregoing medical record, as a whole, is found to provide 
highly probative evidence against entitlement to a 40 percent 
evaluation, for the period March 1, 2007, through April 23, 
2008.  In fact, the October 2004 and May 2006 VA examination 
reports support, at best, only a 20 percent evaluation under 
the old or the revised criteria.  This evidence revealed 
sustained improvement of the veteran's service-connected 
lumbosacral strain and demonstrated that there was a 
reasonable certainty that such improvement would be 
maintained under the ordinary conditions of life.  Thus, 
restoration of the 40 percent evaluation, for the period 
March 1, 2007, through April 23, 2008, is not warranted. 

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The Veteran contends that he now has a bowel disorder 
(inflammatory bowel syndrome or ulcerative colitis) that 
either began during active duty, or is due to medications he 
takes for service-connected lumbosacral strain and right knee 
disability.  

The Veteran's service treatment records reflect that he had 
complaints of stomach pain after running.  In May 1985, a 
possible abdominal muscle strain was diagnosed.  He 
complained of stomach pain in September and October 1985 and 
was assessed with gastric acidity.  The service treatment 
records are negative for findings or diagnoses related to any 
inflammatory bowel disease or ulcerative colitis.  Physical 
examination conducted in April 1987 was negative for any 
condition other than the lumbosacral spine and right knee. 

There is no evidence of inflammatory bowel syndrome or 
ulcerative colitis for many years after service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Pathology findings 
in April 2003 show chronic colitis.  Medical records dated 
during the appeal period include inflammatory bowel disease 
and ulcerative colitis on VA problem lists.  A May 2008 
treatment note relates that the Veteran was being treated for 
ulcerative colitis.  

However, the record is simply negative for any competent 
medical evidence or medical opinion or evidence linking the 
Veteran's current inflammatory bowel disease or ulcerative 
colitis to his service, or to medical for any service-
connected disability.  

The Veteran's own contentions do not constitute medical 
evidence in support of his claim.  The Veteran himself is not 
competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his current 
inflammatory bowel disease or ulcerative colitis is due to 
service or a service-connected disability.  

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed bowel symptoms since 
service, his opinions are outweighed by the lack of pertinent 
findings in his service medical records and the lack of 
probative medical opinions in support of his claims.  Simply 
stated, the Board finds that the service medical records 
(indicating no inflammatory bowel syndrome or ulcerative 
colitis during service) and post-service medical records 
(including no evidence linking the condition to service or a 
service-connected disability) outweigh the Veteran's 
contentions.

The Board has reviewed the voluminous copies of articles 
submitted by the Veteran regarding various bowel conditions.  
However, these documents are too general in nature to 
provide, alone, the necessary evidence to show that the 
Veteran's inflammatory bowel syndrome or ulcerative colitis 
are due to service or service-connected disability.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The documents in the current 
case do not provide statements for the facts of the Veteran's 
specific case.  Therefore, the Board concludes that they do 
not show to any degree of specificity a relationship or 
connection between the Veteran's inflammatory bowel syndrome 
or ulcerative colitis and his service or a service-connected 
disability.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a bowel disorder, to 
include inflammatory bowel syndrome and ulcerative colitis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

As the reduction in the disability rating for lumbosacral 
strain from 40 percent to 20 percent for the period March 1, 
2007, through April 23, 2008, was proper, restoration is 
denied.

Service connection for a bowel disorder, to include 
inflammatory bowel syndrome and ulcerative colitis, is 
denied.  


REMAND

The Veteran contends that he now has a cervical spine 
condition (to include radiculopathy and mechanical pain of 
the neck, shoulders and arms), thoracic spine condition, 
spinal stenosis, left lower extremity sciatic nerve pain and 
a left knee condition either due to an in-service fall that 
resulted in service connection for his lumbosacral strain, or 
due to the service-connected lumbosacral strain itself.  The 
Veteran has contended that he has had these conditions ever 
since service.  

The Veteran's service treatment records reflect that he 
injured his low back and right knee in May 1985 when he fell 
30 to 40 feet onto his buttocks.  The Veteran made shoulder 
and upper back complaints in May 1986.  In July 1987, a 
Physical Evaluation Board found the Veteran unfit for duty 
due to chronic lumbosacral strain, and chondromalacia 
patella, right knee.

On VA examination in August 1988, the Veteran reported that 
ever since his accident he had experienced pain in the upper 
and lower back, and right and left legs and knees.  The Board 
finds it significant that the Veteran noted these complaints 
within one year of separation from service.  

The Board also finds it significant that the Veteran has 
testified that the claimed conditions have continued ever 
since the accident.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As note above, lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, supra.

Credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation constitutes 
evidence that "indicates" that a current disability "may be 
associated" with military service.  See McLendon, supra.  
Thus, in this case the Veteran's testimony as to continuous 
symptoms (including radiculopathy and mechanical pain of the 
neck, shoulder and arms; a thoracic spine condition; left 
lower extremity sciatic pain; and a left knee condition) 
since service warrants a VA examination to determine whether 
the claimed conditions are related to service or a service-
connected disability.

Further, the VCAA requires, among other things, that VA 
assist a claimant in providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In addition, the most recent VA examination of the Veteran's 
lumbosacral strain was conducted in May 2006.  An April 2008 
VA treatment report provides that the Veteran had very 
limited flexion of the spine.  This may indicate a worsening 
of the Veteran's service-connected lumbosacral strain.  The 
Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A new 
examination is also necessary to determine whether any 
neurological symptoms or complaints are due to the Veteran's 
service-connected lumbosacral strain, or are otherwise 
related to service.  

During the February 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran submitted additional VA 
treatment records from the Memphis VA Medical Center (VAMC) 
which are dated through January 2009.  However, a careful 
review of these VA medical records (and their page numbers) 
reflects that they are incomplete and do not include all of 
the Veteran's recent VA outpatient treatment records.  The 
missing records appear to include entries dated as recently 
as 2008.  For example, the copies submitted by the Veteran do 
not include complete records from a December 17, 2008, 
neurosurgery consult, or a December 29, 2008, 
neuropsychological appointment.  The most recent VA treatment 
records before the Board that were obtained by VA are dated 
October 16, 2008.  Thus, the record before the Board is 
incomplete with respect to the Veteran's VA spinal and 
neurological treatment that occurred after October 16, 2008.  
The missing records could be relevant to each of the claims 
being remanded.  

The Veteran's TDIU claim is inextricably intertwined with the 
other issues being remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  In addition, the Veteran contends 
that his service-connected disabilities resulted in him 
losing his job as a postal worker.  On remand, the RO/AMC 
may, if necessary, consider whether this case should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular rating under the provisions of 38 C.F.R. 
§ 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical 
records from the Memphis VAMC, which 
are dated from October 16, 2008, to the 
present.  

2.  Schedule the Veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
Veteran's service-connected lumbosacral 
strain.  The claims file must be made 
available to the examiner.  

The examiner is requested to address 
whether any neurological findings are 
due to the Veteran's service-connected 
lumbosacral strain.  

In addition, the examiner is requested to 
determine the nature, extent and etiology 
of any disability of the cervical spine, 
thoracic spine, shoulders, arms, left 
sciatic nerve and left knee that may be 
present.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history (including that 
set forth above), the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the cervical spine 
(to include radiculopathy and mechanical 
pain of the neck, shoulders and arms), 
thoracic spine, spinal stenosis, left 
sciatic nerve or left knee condition is 
causally related to the Veteran's 
service-connected lumbosacral strain or 
otherwise related to service.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate and explain why.

3.  After all of the development and 
determinations for the above issues are 
complete, and if the Veteran is not 
otherwise in receipt of a 100 percent 
disability rating, the RO/AMC shall 
consider the issue of entitlement to 
TDIU.  If TDIU cannot be awarded on a 
schedular basis as provided for in 
38 C.F.R. § 4.16(a), then the RO/AMC 
shall consider of whether this matter 
should be referred to the Director, 
Compensation and Pension Service, for 
extra-schedular rating under the 
provisions of 38 C.F.R. § 4.16(b).  In 
so doing, the RO may undertake any 
additional development deemed necessary 
to make this determination, including 
requesting additional financial, 
medical, or other relevant information 
from the Veteran. 

4.  Then, readjudicate the issues on 
appeal.  If any part of the decision is 
adverse to the Veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


